DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/6/22 have been fully considered but they are not persuasive.  Applicant argues, beginning page 7, that the prior art of Svennson (US20140352728) fails to teach “a system for detecting limescale buildup fluid handling system” (emphasis added by applicant).  Applicant indicates that Svennson fails to teach an aircraft brewing apparatus.  However, applicant has not addressed the rejection over Svennson in view of Svennson2 further in view of Miller nor pointed to any error in the examiner’s rejection or reasons for combining.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant’s arguments are not persuasive. 

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Svensson (US20140352728 herein after “Svensson”) further in view of Svensson (US20150363750 herein after “Svensson2”) in view of Miller (US20050279216 herein after “Miller”).

Claim 1: Svensson teaches a system for detecting limescale buildup fluid handling system, comprising: at least one of a monitored subsystem or a monitored component of fluid handling system, the at least one of the monitored subsystem or the monitored component (heater 106, Fig. 1) coupled to a first fluidic line and coupled to a second fluidic line (the pipes/conduits are illustrated between the various components and fluidically couple the various components of Fig. 1 including: pump 102, preheater 103, deaerator 104, food processing equipment 105, such as a homogenizer or any other food processing equipment, heaters 106, and 107,  and cooler 108.  Therefore, the heater 106 is coupled to a first and second fluidic line); 
	at least one sensor device including a first pressure transducer (pressure sensor 112) and a second pressure transducer (pressure sensor 114), the first pressure transducer configured to generate a first pressure reading corresponding to the first fluidic line, the second pressure transducer configured to generate a second pressure reading corresponding to the second fluidic line (the pressure sensors 112, 114 provide continuous measurements [0065]), the at least one sensor device configured to generate and transmit pressure differential data for an amount of limescale buildup in the at least one of the monitored subsystem or the monitored component ([0065] The pressure sensors 112, 114 may provide continuous measurements of the pressure difference over the section 110 during fouling build-up although their main functionality is to be activated upon CIP initiation for continuous monitoring of the cleaning process.), the pressure differential data generated based on the first pressure reading and the second pressure reading; and 
	at least one controller (controller 160) coupled to the at least one sensor device, the at least one controller configured to: receive the pressure differential data for the at least one of the monitored subsystem or the monitored component ([0046] As will be further described below, a method for monitoring cleaning-in-place parameters of a food processing system is provided which method includes the step of measuring the pressure difference during the cleaning process. The measured pressure difference is correlated to the degree of fouling, as a reduction in pipe diameter caused by the fouling increases the pressure difference over the equipment. [0065]-[0067]. Svensson teaches the comparison of the measured pressure difference to a reference value for creating a ratio [0012], [0016], [0074]. Therefore, Svensson teaches a pressure differential based on first pressure reading from 112 and second pressure reading from 114.   This process is implemented via a controller 160 [0037], [0039], [0094]-[0095].); 
	generate a trend based on the received pressure differential data and at least one of pressure differential historical data of the at least one of the monitored subsystem or the monitored component or a baseline pressure differential of the at least one of the monitored subsystem of the monitored component (Svensson creates a trend by continuously monitoring the pressure difference ratio until it reaches a particular value.  The ratio is compared to a reference value and when that comparison reaches 1, the system implements a cleaning-in-place (CIP) function.  Therefore Svensson teaches a timeline for limescale buildup (the continuous monitoring includes stored data values over time) of the at least one of the monitored subsystem or the monitored component (section) based on the comparison of the trend to the at least one pressure differential threshold value (the ratio is compared to 1), the at least one of the monitored subsystem or the monitored component being maintainable based on the generated timeline (the monitored section is maintained based on the continuous monitoring and comparison to the reference value)
	Svensson fails to teach the controller configured to generate a timeline for limescale buildup maintenance of the at least one of the monitored subsystem or the monitored component based on the comparison of the trend to the at least one pressure differential threshold value to determine a need for maintenance of the apparatus, the at least one of the monitored subsystem or the monitored component being maintainable based on the generated timeline.
	However, Svensson2 teaches the use of the pressure differential data (112, 114, 122, 124, Fig. 1 [0032]) to provide maintenance data (title).  Svensson2 teaches using the operating condition ratio to fetch a predictive time for maintenance of a liquid food processing machine by comparing the actual operating condition with reference values. [0041]-[0042] The calculated operating condition ratio is thereafter transmitted to a controller 160, which controller 160 is programmed to perform various operations. For example, the controller 160 is configured to also fetch a predictive time for maintenance of each machine part, as well as to provide data corresponding to the predictive time for maintenance and the operating condition ratio for enabling a decision whether to perform maintenance or not. Therefore, the use of the pressure data is known to provide indication of a need for maintenance of the system or component(s). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the data of Svensson with the predictive maintenance of Svensson2 in order to determine a suitable time for service operation by comparing the measured data to reference data. 
	Svensson in view of Svensson2 fails to teach wherein the monitored subsystem is part of an aircraft brewing apparatus and therefore determining a need for maintenance of the brewing apparatus. 
	Miller teaches an aircraft brewing apparatus (coffee maker assembly 5 suitable for aircraft [0030]) including a monitored subsystem (the subsystem being the coil 33, heating element 35, rail 25) which is monitored for buildup of calcium scale or similar problem ([0060] [A]n unusually high temperature difference between the mid-coil heater sheath temperature sensor (located on the exterior of the flow coil near the mid-point of the flow path) and the flow coil outlet water temperature sensor may indicate an accumulation of heat-insulating calcium scale or a similar problem in the flow coil. In this case, the controller might cause a service warning LED on the assembly's control panel to illuminate. In some circumstances the controller might also shut down the unit until it can be serviced.)  Therefore, aircraft brewing apparatus are known to have build-up. Likewise, Miller uses a controller to indicate when build-up is sensed in a flow line ([0060] [A]n unusually high temperature difference between the mid-coil heater sheath temperature sensor (located on the exterior of the flow coil near the mid-point of the flow path) and the flow coil outlet water temperature sensor may indicate an accumulation of heat-insulating calcium scale or a similar problem in the flow coil. In this case, the controller might cause a service warning LED on the assembly's control panel to illuminate. In some circumstances the controller might also shut down the unit until it can be serviced.)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the invention of Svensson in view of Svensson2 which monitors for build-up in food equipment fluid lines with an aircraft brewing apparatus, as taught by Miller, in order to use a known technique (detecting build-up using pressure differential) to improve similar devices (food/beverage devices) in the same way by detecting buildup in a food apparatus or subsystem by detecting a pressure differential and using the measurements to provide an excepted time for maintenance.

Claim 2: Svensson in view of Svensson2 further in view of Miller teaches the system of claim 1, previous.  Svensson fails to teach the timeline indicating one or more predictive maintenance intervals of the at least one of the monitored subsystem or the monitored component
	However, Svensson2 teaches indicating one or more predictive maintenance intervals of the at least one monitored subsystem or the monitored component ([0018] The method comprises the steps of: performing the method according to the first aspect for each of said plurality of machine parts; comparing the expected remaining usable time and/or said at least one operating condition for each machine parts; determining intervals for the expected remaining usable times and/or said operating conditions; and assigning each machine part to one of said intervals for enabling a decision whether to perform maintenance of said machine parts assigned to a specific interval or not.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the data of Svensson with the predictive maintenance of Svensson2 in order to determine a suitable time for service operation by comparing the measured data to reference data.

Claim 3: Svensson in view of Svensson2 further in view of Miller teaches the system of claim 2.  Svensson fails to teach a display; the at least one controller configured to: alert a user of the timeline including the one or more predictive maintenance intervals of the at least one of the monitored subsystem or the monitored component by providing the timeline on the display in graph format.
	However, Svensson2 teaches a display ([0044] Further, the controller 160 is preferably connected to a graphical user interface accessed by a system operator or service provider locally or remotely, e.g. via internet, whereby the predictive time for maintenance as well as the current conditions of the machine parts is presented to the system operator.)  Graphs and plots are widely used for create a visual representation of data and illustrating a relationship between two or more variables. 
	It would have been obvious to a person having ordinary skill in the art to use the system of Svensson with the predictive maintenance and user interface of Svensson2 with the device of Miller in order to display the predictive maintenance including intervals for the expected remaining usable times and/or said operating conditions including graphs or any additional visual aids in order to easily and directly convey the information regarding buildup in an aircraft brewing apparatus to an operator.

Claim 4:  Svensson in view of Svensson2 further in view of Miller teaches the system of claim 1.  Svensson fails to teach the timeline indicating a need for immediate maintenance of the at least one of the monitored subsystem or the monitored component. 
	Svensson 2 teaches the timeline indicating a need for immediate maintenance of the at least one of the monitored subsystem or the monitored component (([0044] Further, the controller 160 is preferably connected to a graphical user interface accessed by a system operator or service provider locally or remotely, e.g. via internet, whereby the predictive time for maintenance as well as the current conditions of the machine parts is presented to the system operator.).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the data of Svensson with the predictive maintenance of Svensson2 with the device of Miller in order to determine a suitable time for service operation of an aircraft brewing apparatus by comparing the measured data to reference data.

Claim 5:  Svensson in view of Svensson2 further in view of Miller teaches the system of claim 4.  
	Svensson fails to teach a display; the at least one controller configured to alert a user of the timeline indicating the need for immediate maintenance of the at least one of the monitored subsystem or the monitored component by providing the timeline on the display in a graph format.
	Svensson2 teaches a display (graphical user interface) the at least one controller configured to: alert a user of the timeline indicating the need for immediate maintenance ([0058] urgent) of the at least one of the monitored subsystem or the monitored component ([0058] The method may further be improved by an optional step 220. Step 220 is provided for administrating maintenance of a plurality of machine parts included in a liquid processing system and includes retrieving the expected remaining usable life time as well the actual condition for a number of machine parts, preferably for all machine parts associated with the current processing system. Further to this, step 220 includes comparing the expected remaining usable life time and/or said at least one operating condition for each machine parts in order to determine specific time intervals for the predicted times for maintenance and/or said actual conditions. The time intervals may either be defined by actual times, i.e. expressed in hours or days or similar, or by a relative scale. The relative scale may e.g. include a small number of categories, such as i) urgent, ii) needs to be scheduled, iii) awaiting, and iv) no action needed.) by providing the timeline on the display in graph format a display ([0044] Further, the controller 160 is preferably connected to a graphical user interface accessed by a system operator or service provider locally or remotely, e.g. via internet, whereby the predictive time for maintenance as well as the current conditions of the machine parts is presented to the system operator.)  Graphs and plots are widely used for create a visual representation of data and illustrating a relationship between two or more variables.
	It would have been obvious to a person having ordinary skill in the art to use the system of Svensson with the predictive maintenance and user interface of Svensson2 with the device of Miller in order to display the predictive maintenance including intervals for the expected remaining usable times and/or said operating conditions including graphs or any additional visual aids in order to easily and directly convey the information regarding buildup in an aircraft brewing apparatus to an operator.

Claim 6: Svensson in view of Svensson2 further in view of Miller teaches the system of claim 1.  Svensson in view of Svensson2 fails to teach the at least one controller configured to: disconnect the at least one of the monitored subsystem or the monitored component based on the comparison of the trend to the at least one pressure differential threshold value.
	However, Miller teaches that a controller detecting a need for maintenance due to build-up in a fluid line can be configured to disconnect/shut down the system ([0060] In this case, the controller might cause a service warning LED on the assembly's control panel to illuminate. In some circumstances, the controller might also shut down the unit until it can be serviced. Shutting down the unit would be disconnecting the system.)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the measurements and analysis of Svensson in view of Svensson2 to monitor a system and the teaching of Miller whereby the system can be shut down or disconnected based on the need for maintenance in order to ensure safety and prevent damage.

Claim 7: Svensson in view of Svensson2 further in view of Miller teaches the system of claim 1.  Svensson in view of Svensson2 further in view of Miller fails to teach the first pressure transducer installed within a fist branch line coupled to the first fluidic line, the second pressure transducer installed within a second branch line coupled to the second fluidic line. 
	However, Svensson teaches the first pressure transducer (pressure sensor 112) installed to detect pressure in the first fluidic line (between homogenizer 105 and heater 106), the second pressure transducer (pressure sensor 114) installed to detect pressure in the second fluidic line (between heater 106 and heater 107).
	How the sensor(s) are coupled to the fluidic lines and their particular mechanism of measuring pressure does not appear to impart any criticality.  The choice to use a pressure sensor which is external or internal to the pressurized environment is within the scope of a person having ordinary skill in the art and can take into consideration factors such as cost, environment, size, the conduit/vessel material(s), etc. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to detect pressure using the first pressure transducer installed within a first branch line coupled to the first fluidic line, the second pressure transducer installed within a second branch line coupled to the second fluidic line as this is a manner of measuring pressure within a fluidic line when choosing from a finite number of identified, predicable solutions with a reasonable expectation of success.

Claim 8: Svensson in view of Svensson2 further in view of Miller teaches the system of claim 1.  Svensson in view of Svensson2 further in view of Miller fails to teach the first pressure transducer installed within the first fluidic line, the second pressure transducer installed within the second fluidic line.
	However, Svensson teaches the first pressure transducer (pressure sensor 112) installed to detect pressure in the first fluidic line (between homogenizer 105 and heater 106), the second pressure transducer (pressure sensor 114) installed to detect pressure in the second fluidic line (between heater 106 and heater 107).
	How the sensors are coupled to the fluidic lines and their particular mechanism of measuring pressure does not appear to impart any criticality to the invention.  The choice to use a pressure sensor which is external or internal to the pressurized environment is within the scope of a person having ordinary skill in the art and can take into consideration factors such as cost, environment, size, the conduit/vessel material(s), etc.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to detect pressure using the first pressure transducer installed within the first fluidic line, the second pressure transducer installed within the second fluidic line as this is a manner of measuring pressure within a fluidic line when choosing from a finite number of identified, predicable solutions with a reasonable expectation of success.

Claim 9: Svensson in view of Svensson2 further in view of Miller teaches the system of claim 1.  Svensson in view of Svensson2 further in view of Miller fails to teach the at least one of the monitored subsystem or the monitored component leading to at least one aircraft brewing apparatus outlet, further comprising a second sensor device disposed downstream of the second pressure transducer of the at least one sensor device, wherein the baseline data is recorded by the second sensor device.
	However, Svensson teaches the use of baseline data when comparing the differential to a reference value. [0017] The reference value may represent the pressure difference across said section when said section is considered as being sufficiently clean.  Likewise, Svensson2 teaches the use of reference values preferably corresponding to operating conditions of clean and undamaged parts and can be measured or theoretical, and the reference value can change over time [0041].  The gathering and storage of the baseline/reference data is a design choice within the scope of a person having ordinary skill in the art and can be done in many ways to effective make a judgement of whether the pressure in a line/conduit has changed enough to warrant intervention. 
	Miller teaches the at least one of the monitored subsystem or the monitored component leading to at least one aircraft brewing apparatus outlet (flow coil 33 leads to the water outlet for the brewing apparatus).
	It would have been obvious to a person having ordinary skill in the art the use the system of Svensson in view of Svensson2 further in view of miller and place an additional device downstream of the second transducer in order to have more data storage and a redundant measurement of pressure to ensure that the second transducer is working properly.

Claim 10:  Svensson in view of Svensson2 further in view of Miller teaches the system of claim 1.  Svensson teaches the at least one monitored subsystem or the monitored component configured to receive fluid from a fluid supply (the fluid is introduced at A, Fig. 1, into the balance tank 101.  Therefore, there is a fluid supply prior to the tank 101 and that fluid is supplied through various elements to the heater 106.)

  Claim 11: Svensson in view of Svensson2 further in view of Miller teaches the system of Claim 10.  Svensson in view of Svensson2 further in view of Miller fails to teach the fluid supply installed within the aircraft brewing apparatus.  
	However, whether the source of water is within the brewing apparatus (a reservoir) or external to the apparatus appears to have no criticality.  As long as the aircraft brewing apparatus can be monitored for potential pressure or temperature differentials, then the source of the water does not affect the measurement. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the device of Svensson in view of Svensson2 further in view of Miller with an aircraft brewing apparatus with an external or internal water supply in order to detect build-up. 

Claim 12: Svensson in view of Svensson2 further in view of Miller teaches the system of claim 10.  Svensson in view of Svensson2 fails to teach wherein the fluid supply installed external to the aircraft brewing apparatus. 
	Miller teaches wherein the fluid supply (galley water supply 40) installed external to the aircraft brewing apparatus (the water supply 40 is connected to the brewing apparatus through various connections 41, 42, 43, see Fig. 5, [0040]-[0043]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the device of Svensson in view of Svensson2 further in view of Miller with an aircraft brewing apparatus with an external or internal water supply in order to detect build-up.

Claim 13: Svensson in view of Svensson2 further in view of Miller teaches the system of claim 10.  Svensson teaches measurement of a flow volume through the monitored section 110 in order to determine a suitable reference value [0019], [0039], [0073]. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the system and method of Svensson including flow volume measurements with the device of Miller in order to monitor the buildup using a pressure differential. 

Claim 14: Svensson in view of Svensson2 further in view of Miller teaches the system of claim 13.  Svensson teaches that the volume flow sensors [0073] provide data to determine a reference pressure difference which is ultimately compared to measured pressure difference [0071]-[0073], claim 1, 7).  Therefore, while not explicitly stated that the controller is configured to receive the flow volume measurements, the flow volume is measured and the measurements used in determining whether or not there is build-up/restriction.  Therefore, it is understood that the measurements are processed by a controller/computer and used in the overall comparison and determination by the controller 160. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the invention of Miller with that of Svensson including flow volume measurements in order to use a pressure differential measurement to determine fouling of the beverage maker.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN F MORELLO/Examiner, Art Unit 2861                  
                                                                                                                                                                                      /JOHN FITZGERALD/Primary Examiner, Art Unit 2861